



COURT OF APPEAL FOR ONTARIO

CITATION: Konstantinopoulos v. Papadopoulos, 2019 ONCA 773

DATE: 20191001

DOCKET: C65450

Lauwers, Fairburn and Zarnett JJ.A.

BETWEEN

Constantinos (Gus) Konstantinopoulos

Plaintiff (Appellant)

and

Demetrios Papadopoulos

Defendant (Respondent)

Constantinos (Gus) Konstantinopolous, acting in person

Paul Gribilas, for the respondent

Heard and released orally: September 26, 2019

On
    appeal from the judgment of Justice Shaun Nakatsuru of the Superior Court of
    Justice, dated May 25, 2018, with reasons reported at 2018 ONSC 3248.

REASONS FOR DECISION

[1]

This is an appeal from a decision on a summary
    judgment motion dismissing the appellants claim arising from a neighbour
    dispute over the location of a wall on the respondents property. We see no
    error in the motion judges reasons dismissing the claim and on consent
    dismissing the counter-claim. The motion judges reasons are sound.

[2]

The appellant also makes a number of allegations
    about the respondents counsel. There is no evidence to support those
    allegations.

[3]

The appeal is dismissed. Costs are fixed at
    $16,500.00, inclusive of disbursements and HST.

P. Lauwers J.A.

Fairburn J.A.

B. Zarnett J.A.


